Case 3:18-cv-00017-NKM-JCH Document 366 Filed 06/14/21 Page 1 of 4 Pageid#: 6244




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA
                                     Charlottesville Division

  BRENNAN M. GILMORE,                                  :
                Plaintiff,                             :        Case No. 3:18-cv-00017
                                                       :
  v.                                                   :
                                                       :
  ALEXANDER E. JONES, et al.,                          :
                                                       :
                 Defendants                            :
                                                       :
                                                       :
  In re subpoena to                                    :
  WVIR-TV, WSLS-TV, WRC-TV and                         :
  Journalists Ashley Curtis and Julie                  :
  Carey

              DECLARATION OF LEITA WALKER IN SUPPORT OF
      OBJECTIONS AND MOTION TO QUASH SUBPOENAS TO WVIR-TV, WSLS-
       TV WRC-TV AND JOURNALISTS ASHLEY CURTIS AND JULIE CAREY

             I, Leita Walker, declare as follows:

             1.      I am a partner with the law firm of Ballard Spahr, LLP, 2000 IDS Center,

  80 South Eighth Street, Minneapolis, Minnesota 55402. I am licensed to practice law in

  the State of Minnesota and have moved for admisson pro hac vice in this Court. I am

  counsel for non-parties Gray Media Group, Inc., d/b/a WVIR-TV (“WVIR”);1 Graham

  Media Group, Virginia, LLC d/b/a WSLS-TV (“WSLS”);2 NBC Subsidiary (WRC-TV)

  LLC d/b/a WRC-TV (“WRC”),3 WSLS journalist Ashley Curtis, and WRC journalist

  Julie Carey (collectively, the “Non-Party Journalists”),.


  1
      Gray Media Group, Inc., not Gray Television, Inc. (the entity named in the subpoena), owns and operates WVIR.

  2
   Graham Media Group, Virginia, LLC, not Graham Media Group, Inc. (the entity named in the subpoena), owns
  and operates WSLS.

  3
   NBC Subsidiary (WRC-TV) LLC, not NBC Telemundo License, LLC (the entity named in the subpoena), owns
  and operates WRC.
Case 3:18-cv-00017-NKM-JCH Document 366 Filed 06/14/21 Page 2 of 4 Pageid#: 6245




        2.     I have personal knowledge of the facts stated in this declaration, and if

  sworn as a witness, I am competent to testify to them.

        3.     Attached hereto as Exhibit A is a true and accurate copy of a subpoena that

  Defendant James Hoft served on WVIR.

        4.     Attached hereto as Exhibit B is a true and accurate copy of a subpoena that

  Hoft served on WSLS.

        5.     Attached hereto as Exhibit C is a true and accurate copy of a subpoena that

  Hoft served on WRC.

        6.     Attached hereto as Exhibit D is a true and accurate copy of a subpoena that

  Hoft served on Curtis.

        7.     Attached hereto as Exhibit E is a true and accurate copy of a subpoena that

  Hoft served on Carey.

        8.     Attached hereto as Exhibit F is a true and accurate copy of an amended

  subpoena that Hoft served on WVIR.

        9.     I spoke by phone to Attorney John C. Burns, counsel to Hoft, on May 27,

  2021. During this call I notified Burns that I represented WVIR and WSLS. I later

  notified him by email that I also represented WRC and the two individual journalists Hoft

  had subpoenaed. Attached hereto as Exhibit G is a true and accurate copy of that email.

        10.    During the phone call with Burns, I attempted to ascertain whether the

  information Hoft seeks from the Non-Party Journalists is in any way relevant to his case,

  to explain to Burns the privilege against compelled disclosure available to the Non-Party

  Journalists, and to request withdrawal of the subpoenas. Burns refused to withdraw the

                                              2
Case 3:18-cv-00017-NKM-JCH Document 366 Filed 06/14/21 Page 3 of 4 Pageid#: 6246




  subpoenas but did agree that the Non-Party Journalists could have up to and including

  June 14 to file a motion to quash them.

         11.    During the phone call, Burns represented that, notwithstanding the

  extremely broad scope of the subpoenas, Hoft would be satisfied to receive information

  showing how the Non-Party Journalists came into possession of certain aerial video

  footage captured by a law enforcement helicopter on the day of Heyer’s murder. Hoft

  told me that “someone broke the law” in providing this footage to the Non-Party

  Journalists and that Hoft needed to know the identity of their source to defend against

  Plaintiff Brennan Gilmore’s defamation claims.

         12.    I asked Burns how many subpoenas he had issued on behalf of Hoft in this

  case and whether he would provide a list of the subpoenaed parties or copies of the

  subpoenas. He said no. However, on information and belief Hoft has issued subpoenas to

  between 50 and 60 individuals and entities.

         13.    Since speaking to Burns on May 27 I have twice emailed him to inquire

  whether Hoft intends to serve amended subpoenas on any of my clients other than WVIR.

  See Ex. G. He has not responded to those emails.

         14.    Upon reviewing the docket in United States v. Fields, Case No. 3:18-cr-

  00011-MFU (W.D. Va.), I saw that the exhibit list included an item titled “Video Aerial

  surveillance.” On June 4, I called Christopher Robert Kavanaugh, one of the federal

  attorneys involved in that prosecution and he confirmed that the referenced item is aerial

  video footage captured by a law enforcement helicopter on the day of Heyer’s murder.

  He also confirmed that this footage was filed not only in the federal hate crimes

                                                3
Case 3:18-cv-00017-NKM-JCH Document 366 Filed 06/14/21 Page 4 of 4 Pageid#: 6247




  prosecution but also in the state murder prosecution.

         15.    Attached hereto as Exhibit H is a true and accurate copy of a July 5, 2018

  Order issued in In re: Subpoena Issued to Scott Daugherty, Nos. CR 17000428-01 – CR

  17000447-01 (City of Portsmouth Cir. Ct.).

         16.    Attached hereto as Exhibit I is a true and accurate copy of excerpts from

  the transcript of an August 10, 2018 hearing in HJN Enters., LLC v. Mehlman-Orozco,

  No. CL16000876 (Pr. Wm. Cnty. Cir. Ct.).

         I declare under penalty of perjury that the foregoing is true and correct. Executed

  on this 14th day of June, 2021, in Minneapolis, Minnesota.


                                            s/ Leita Walker
                                            Leita Walker




                                               4
